Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered. 
Response to Arguments
Applicant’s arguments, see arguments, filed 03/24/2021, with respect to the rejection of claims 1-2, 4-6, 8-13, 16-23 have been fully considered and are persuasive.  The rejection of claims 1-2, 4-6, 8-13, 16-23 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-2, 4-6, 8-13, 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A conductive additive material for an electrode of an electrochemical cell, the conductive additive material comprising: electrically conductive carbon particles having an average particle diameter from 1 to 20 µm and mesopores and macropores defining a three-dimensional pore structure of interconnected pores, wherein pores with a pore diameter of 10 to 1000 nm make up a cumulative pore volume of more than 0.2 cm3/g, wherein the carbon particles have a microporosity of less than 20% based on a pore volume with pore sizes up to a maximum of 1000 nm.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein pores with a pore diameter of 10 to 1000 nm make up a cumulative pore volume of more than 0.2 cm3/g, wherein the carbon particles have a microporosity of less than 20% based on a pore volume with pore sizes up to a maximum of 1000 nm” in combination with the other claim limitations. 
Regarding independent claim 8, the prior art fails to teach or suggest, alone or in combination:
A double-layer capacitor comprising: 2Attorney Docket No. 189579-3003 two electrodes: (i) arranged at a distance from each other, (ii) provided with electrical connections, (iii) separated by a separator, and (iv) wetted by an electrolyte, at least one of the electrodes comprising: a microporous carbon; an active material; a conductive additive material in an amount that is in the range of from 2.5 to 15% by weight of the electrode material, said conductive additive material comprising electrically conductive carbon particles having an average particle diameter from 1 to 20 µm and mesopores and macropores defining a three-dimensional pore structure of interconnected pores, wherein pores with a pore diameter of 10 to 1000 nm make up a cumulative pore volume of more than 0.2 cm3/g, and wherein the carbon particles have a microporosity of less than 20% based on a pore volume with pore sizes up to a maximum of 1000 nm; and a binder.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein pores with a pore diameter of 10 to 1000 nm make up a cumulative pore volume of more than 0.2 cm3/g, and wherein the carbon particles have a microporosity of less than 20% based on a pore volume with pore sizes up to a maximum of 1000 nm; and a binder” in combination with the other claim limitations. 
Regarding independent claim 13, the prior art fails to teach or suggest, alone or in combination:
A method of producing an electrode for a double- layer capacitor comprising: mixing a paste comprising starting substances for an active material; a conductive additive material in an amount that is in the range of from 2.5 to 15% by weight of the electrode material, said conductive additive material comprising electrically conductive particles of carbon having an average particle diameter from 1 to 20 µm and containing mesopores and macropores forming a three-dimensional pore structure of interconnected pores, wherein pores with a pore diameter of 10 to 1000 nm make up a cumulative pore volume of more than 0.2 cm3/g, and wherein the carbon particles have a microporosity of less than 20% based on a pore volume with pore sizes up to a maximum of 1000 nm; and a binder spreading the paste.
wherein pores with a pore diameter of 10 to 1000 nm make up a cumulative pore volume of more than 0.2 cm3/g, and wherein the carbon particles have a microporosity of less than 20% based on a pore volume with pore sizes up to a maximum of 1000 nm; and a binder spreading the paste” in combination with the other claim limitations. 
Cited Prior Art
CHUNG et al (US 2016/0060125) teaches relevant art in [0016-0021] and [0036].
Jiang et al (US 2016/0104584) teaches relevant art in [0072].
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848